Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 16/959,479, TOLERANCE COMPENSATION DEVICE FOR FLAT COMPONENTS, filed on 7/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14, lines 16-17, “vehicle flat cable with at least one tolerance compensation being welded to the cable, and arranged for being fixed to a bolt of the vehicle” is indefinite because it refers to non-elected invention species IV, figure 9.  The applicant elected species II corresponding to figures 7a-7c, see applicant’s response filed on 3/10/21. 
	Claims 15-19 and 22-30 are rejected as depending on rejected claim 14.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,848,858 to Suzuki in view of US Patent Application Publication # 2014/0183314 to Mulhern.
	Suzuki teaches a compensation comprising a flat part (13) having a first recess (13a) for receiving a bolt (16) and having an end face edge.  The compensation comprises a tolerance slider (15) with a second recess (15a) for receiving the bolt.  Wherein the flat part has a longitudinal axis extending from the end face edge in longitudinal direction and transversal axis extending transversally to the longitudinal axis.  The first recess has a greater extent in a direction along the longitudinal axis of the flat part than the second recess in that direction.  The recess has an extension in a direction along the transversal axis which corresponds at least to the extent of the second recess in this direction.  The tolerance slider for receiving the blot in the first and second recesses is arranged on the flat part in such a way that it can be displaced in a direction along the longitudinal axis of the flat part over the first recess.  The flat part is slotted from end face edge into the first recess.  The tolerance slider is arranged on the flat part so that it cannot be lost. The tolerance slider is arranged on a wide surface of the flat part and grips behind a longitudinal edge of the flat part.  The slider grips behind both longitudinal edges of the flat part.  The slider is guided in a groove arranged on a side surface of the flat part.  The slider 
	Suzuki teaches the end face edge and the flat part with slotted but fails to teach the end face edge and the flat part are elastically deformable.  Mulhern teaches the elastically deformable (section 0115).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki’s end face edge and flat part with elastically deformable as taught by Mulhern to “enable the user to elastically deform” the end face edge and the flat part (see section 0115 in Mulhern’s invention). 
	

    PNG
    media_image1.png
    746
    1133
    media_image1.png
    Greyscale


s 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mulhern and in further view of US Patent 8,613,413 to Chen.
Suzuki teaches the first recess and second recess but fails to teach the first recess is square and the second recess is an oblong hole.  Chen teaches the first recess is square (224) and second recess is oblong hole (33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of Suzuki’s first recess with square and second recess with oblong hole as taught by Chen to provide designer’s preference for the shape of recesses. 
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mulhern and in further view of US Patent # 8727,294 to Harms.
Suzuki in view of Mulhern teaches the slider but fails to teach the slider is made of plastic.  Harms teaches the plastic (column 3, line 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Mulhern’s slider with plastic as taught by Harms to reduce weight in the slider. 
	

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive.
The applicant argues Suzuki’s invention fails to teach limitation with “a vehicle flat cable with at least one tolerance compensation being welded to the cable” from the amended claim 14.  The examiner disagrees with the applicant because the limitation with “a vehicle flat cable with at least one tolerance compensation being welded to the cable” refers to non-elected invention, figure 9. The applicant elected species II corresponding to figures 7a-7c, see applicant’s response filed on 3/10/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        10/21/21